[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           JANUARY 6, 2010
                             No. 09-11763                    JOHN P. LEY
                         Non-Argument Calendar              ACTING CLERK
                       ________________________

                D. C. Docket No. 06-00056-CV-J-32-MCR

ADAM JEROME DURR,



                                                          Petitioner-Appellant,

                                  versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,


                                                       Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (January 6, 2010)

Before BARKETT, HULL and PRYOR, Circuit Judges.
PER CURIAM:

       Adam Durr appeals pro se the denial of his petition for a writ of habeas

corpus. 28 U.S.C. § 2254. We granted a certificate of appealability to resolve

whether the district court, contrary to Clisby v. Jones, 960 F.2d 925, 936 (11th Cir.

1992) (en banc), failed to address Durr’s argument that “counsel was ineffective

for failing to file a motion to suppress evidence seized pursuant to an unreasonable

search.” In his initial brief, Durr argues the merits of counsel’s ineffectiveness, but

we will not address that issue because it is outside the scope of the certificate of

appealability. Rhode v. United States, 583 F.3d 1289, 1291 (11th Cir. 2009). We

agree with the Secretary of the Department of Corrections that the record

establishes that the district court complied with Clisby and addressed the claim of

ineffective assistance alleged in Durr’s petition. We affirm the denial of Durr’s

petition.

       AFFIRMED.




                                           2